Title: From Abigail Smith Adams to Catherine Nuth Johnson, 22 September 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy Sep’br 22d 1811

At last it is decided—it is as I conjectured in my last Letter to you, the Situation of Mrs Adams prevents their return to America this Season, and obliges mr Adams to decline his Appointment as Judge.
I have received from him Several Letters of an old date Since I last wrote to you, but it was not untill yesterday that I received a Letter from my Grandson William Smith, of June 25th in which he Says, “you have no doubt learnt by Letters from my uncle, the Circumstances which will prevent his return to America this year.” Those Letters have not yet come to hand, one only excepted, which is to his Brother and mentions the Receipt of Letters from us by mr Erving, and by the Brig Washington which belonged to mr Gray, and Saild from Boston in Febry. by that vessel the melancholy news of the Death of Mrs Hellen reachd them; and the Death of Mrs Norten
Mr Adams Says, it was at a most unfortunate period for his wife, and came very near producing an Event She has so often experienced. She had in Some measure Recoverd from the first Shock, but was then much deprest, and he still was full of fears for her Safety. by his Letter this Month She expects to be confined. After october, if they could find a conveyance, it would be presumptious in them to attempt to Embark. they could not do it without the greatest hazard of their Lives—I have always Supposed that his Return was left to his own choice. the Reasons he will have to offer for his declineing the Seat upon the Bench, will I trust be Satisfactory to the President. where ever he is, there he will Serve his Country.
Altho I most Sensibly feel my dissapointment, I have never permitted myself to be so sanguine as some of his Friends, who never calculated Family circumstances or thought that he could not as easily Embark from Russia; as from England or France.
As the Event which detains him there is not under the controul, Either of the present, or absent, it must be Submitted to, and I Shall Sit myself down quiet, presumeing that it is orderd for the Best.
I fear you will think, I have been remiss in not replying to your Letter of August 11th. it really gave me a Fit of Melancholy, and the more So, because I know not what to offer you by way of consolation, or how to releive you from your trouble.
Is there any office vacant in Washington to which your Son could be appointed which would give him a Living? and I might ask, for which there are not more Candidates, than dollors?
I do not wonder that you feel reluctent at the thought of going to new orleans, so distant from your other Children, and to a climate at particular Seasons unhealthy. your Son has had the good fortune to escape, and is Seasoned to the Climate.
My own Family my dear Madam is distresst with Sickness. Mrs Charles Adams has been Seven weeks confined to her Chamber—a vomiting of Blood, reduced her much, and have produced Symptoms which tend to a Hectic, and the Physicians give me but little hope, that it can be averted. add to this my dear Sister Cranch is so low, that She cannot long Survive. the powers of action have almost ceased. She has a most distressing cough, but no Severe pain. her decline is gradual, but no hope remains that She can recover—her spirits have been unusually vigorus through the whole of her Sickness, and her care and Solicitude for her Family Strong even in Death. alass, what a loss will that Sustain!
Why Should I trouble you further, but that Sympathy is a Solace which Friendship can bestow.
My Friends in Boston are mourning the Recent death of a dear and beloved Son, William Smith, the Eldest Son of mr W Smith, aged 23 was last week committed to the Tombs; a rapid consumption Since july carried him off—
I had a visit last week from Dr Ewell and his wife, the Daughter of my old Friends, Mr & Mrs Stodard
It really gave me great pleasure to recognize their Likeness in their Daughter, whom I knew only as a child when I resided at Washington, and it added to my Satisfaction, to find the Respect and Esteem of the Parents transmitted to their Children. through her I learnt much respecting my Friends and acquaintance at washington whom I inquired after, and of your Family in particular, to every Branch of which, be kind enough to Remember your Friend
A AdamsWritten by candle Light, “with Eyes by reading almost blind” as dean Swift Said—George has a Letter from his Mother dated in June—both G & J are well
